Citation Nr: 1048429	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for major depression with 
psychotic features, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to November 
1987, and from August 1995 to June 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its December 2010 Brief, the Veteran's representative argues 
that the Veteran's most recent September 2010 VA examination was 
not conducted by a doctor.  Instead, it was conducted by a social 
worker.  The representative points out that the most recent 
examination performed by a doctor was in March 2008.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995). 

Although the Veteran's representative has not specifically stated 
that there has been an increase in severity, the Board notes that 
the September 2010 examination report states that the Veteran was 
hospitalized for 21 days in February 2010 at the Dallas VA 
Medical Center.  This indicates that the Veteran's symptoms may 
be more severe than they were at the March 2008 VA examination.

Furthermore, the Board notes that the records of the February 
2010 hospitalization are not contained in the claims file.  
Therefore, it is doubtful that the September 2010 examiner was 
able to review them.  The VA treatment records in the claims file 
are only dated through March 2009.  

Since the September 2010 examination was not conducted by a 
doctor, and because the examiner likely did not have the ability 
to review the records from the February 2010 hospitalization, the 
Board finds that the Veteran is entitled to a new VA examination.  

The Board also notes that in the Veteran's May 2010 statement (in 
lieu of VA Form 646) he stated that he accrues approximately 104 
hours of sick leave as a result of his psychiatric disability, 
and that he has been cautioned by his employer regarding the use 
of his sick leave.  The Board advises the Veteran to submit 
timecards, statements from his supervisors, or other evidence 
that would help substantiate the Veteran's lost time from work.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given the 
opportunity to submit additional evidence 
in the form of timecards, pay statements, 
statements from supervisors, or other 
evidence that would demonstrate the 
Veteran's lost time from work on account of 
his psychiatric disability.   

2.  The RO should obtain any and all 
relevant treatment records from the Dallas 
VA Medical Center from March 2009 to the 
present, particularly the treatment records 
regarding the Veteran's February 2010 
hospitalization.  

3.  The Veteran should be scheduled for a 
VA psychiatric examination (performed by a 
doctor) to ascertain the severity of his 
major depression with psychotic features, 
and its impact on his ability to obtain and 
retain substantially gainful employment.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should report all 
findings to allow for application of VA 
rating criteria for a psychiatric 
disability.  A Global Assessment of 
Functioning (GAF) score should be reported.  
The examiner should also offer an opinion 
as to whether the Veteran's major 
depression with psychotic features renders 
him unable to secure or follow a 
substantially gainful occupation.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claim remains denied, then 
the RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

